ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_06_FR.txt. 656

OPINION INDIVIDUELLE DE M. PARRA-ARANGUREN
[Traduction]

Tout en approuvant les paragraphes du dispositif de l’arrêt, j’ai décidé
de formuler la présente opinion individuelle pour souligner les points ci-
après, que je considère comme très importants:

1. Le fait que la Bosnie-Herzégovine est devenue partie à la conven-
tion sur le génocide a été expressément admis par la Yougoslavie le
10 août 1993 lorsqu'elle a demandé à la Cour d’indiquer les mesures
conservatoires ci-après:

«Le Gouvernement de la prétendue République de Bosnie-Herzé-
govine doit immédiatement, conformément à l'obligation qui est la
sienne en vertu de la convention pour la prévention et la répression du
crime de génocide du 9 décembre 1948, prendre toutes les mesures en
son pouvoir afin de prévenir la commission du crime de génocide
contre le groupe ethnique serbe.» (Les italiques sont de moi.)

La Yougoslavie a donc admis que la Bosnie-Herzégovine était partie à la
convention sur le génocide et, partant, que la Cour était compétente en
vertu de l’article IX de la convention; cette déclaration est d’autant plus
importante qu’elle a été faite presque deux mois après que le Secrétaire
général de l’Organisation des Nations Unies eut reçu, le 15 juin 1993, la
communication par laquelle la Yougoslavie a formulé des objections à la
notification de succession de la Bosnie-Herzégovine concernant la conven-
tion sur le génocide.

2. La déclaration par laquelle la Bosnie-Herzégovine a indiqué qu’elle
souhaitait succéder à la convention avec effet à compter du 6 mars 1992,
date à laquelle elle est devenue indépendante, est totalement conforme au
caractère humanitaire de la convention sur le génocide, dont la non-exé-
cution risquerait d’avoir des répercussions fâcheuses pour la population
de Bosnie-Herzégovine. À mon avis, l’arrêt aurait dû relever ce point et le
développer, car il est important de maintenir les conventions de caractère
humanitaire en application, comme la Cour l’a déjà reconnu dans son
avis consultatif du 21 juin 1971, lorsqu'elle a déterminé «les conséquences
juridiques pour les Etats de la présence continue de l’Afrique du Sud en
Namibie, nonobstant la résolution 276 (1970) du Conseil de sécurité»;
cette résolution avait déclaré illégales et invalides toutes les mesures
prises par le Gouvernement sud-africain au nom de la Namibie ou en ce
qui la concerne après la cessation du mandat. A cette occasion, la Cour
a rappelé que les Etats Membres étaient tenus de ne pas établir avec
l'Afrique du Sud des relations conventionnelles dans tous les cas où le

65
APPLICATION DE CONVENTION GENOCIDE (OP. IND. PARRA-ARANGUREN) | 657

Gouvernement sud-africain prétendrait agir au nom de la Namibie ou en
ce qui la concerne; et immédiatement après, la Cour a ajouté:

«S’agissant des traités bilatéraux en vigueur, les Etats Membres
doivent s’abstenir d’invoquer ou d’appliquer les traités ou disposi-
tions des traités conclus par l’Afrique du Sud au nom de la Namibie
ou en ce qui la concerne qui nécessitent une collaboration intergou-
vernementale active. Pour ce qui est des traités multilatéraux, la
même règle ne peut s’appliquer à certaines conventions générales,
comme les conventions de caractère humanitaire, dont l’inexécution
pourrait porter préjudice au peuple namibien.» (Conséquences juri-
diques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970)
du Conseil de sécurité, C.J. Recueil 1971, p. 55, par. 122.)

Le paragraphe 5 de l’article 60 de la convention de Vienne de 1969 sur
le droit des traités consacre des idées analogues lorsqu'il dispose que les
règles qu’il énonce en ce qui concerne l’extinction d’un traité ou la sus-
pension de son application comme conséquence de sa violation

«ne s’appliquent pas aux dispositions relatives à la protection de la
personne humaine contenues dans des traités de caractère humani-
taire, notamment aux dispositions excluant toutes formes de repré-
sailles à l'égard des personnes protégées par lesdits traités».

On comprend mal pourquoi la Cour n’a pas accepté la même conclu-
sion en la présente affaire relative à l’application de la convention sur le
génocide.

(Signé) Gonzalo PARRA-ARANGUREN.

66
